

Option and Joint Development Agreement
(Nickletown Project)


This Option and Joint Development Agreement (the “Agreement”) is made and
entered into, effective as of August __, 2011 (the “Effective Date”), by and
among EnerJex Resources, Inc., a Nevada corporation (“EnerJex” or the
“Company”)” and MorMeg, LLC, a Kansas limited liability company (“MorMeg”, and
together with the Company, the “Parties”), with reference to the following
facts:


Recitals:
 
A.           MorMeg owns certain working interests in producing oil leases
commonly identified as the “Nickletown Leasehold” (the “Project”), as further
described in Exhibit A to that certain Joint Operating Agreement dated
concurrently herewith by and among the Company and Haas Petroleum, LLC (“Haas”)
(the “Joint Operating Agreement”).
 
B.           The Project consists of three components:  Nickletown East (“Phase
I”), Nickletown West (“Phase II”), and Nickletown North (“Phase III”).
 
C.           The Parties have agreed to execute this Agreement in order to
memorialize the terms and conditions on which (i) the Company and MorMeg shall
jointly own, finance, manage and develop the Project in order to produce oil on
an economic basis, and (ii) MorMeg shall grant to the Company an option to
acquire a 90% working interest in the Project on the terms specified herein.
 
Agreements:
 
Now, Therefore, the Parties hereto, intending to be legally bound, do hereby
agree as follows:
 
1.          JOINT OPERATING AGREEMENT.  The Parties acknowledge and agree that
this Agreement is contingent in all respects to Haas continuing to be the
operator of record for the Project in accordance with the terms of the Joint
Operating Agreement.  In the event that Haas shall be terminated without good
cause under the Joint Operating Agreement, this Agreement (and any options
remaining hereunder) shall terminate immediately upon the effective date of
termination of the Joint Operating Agreement.  However, if Haas shall be
terminated with good cause under the Joint Operating Agreement (with the parties
acknowledging that good cause shall include the death or permanent disability of
Mark Haas), then this Agreement shall remain in full force and effect in
accordance with its terms.
 
2.          OPTION TO ACQUIRE 90% WORKING INTEREST IN ENTIRE PROJECT
 
2.1         Grant of Option.   MorMeg hereby grants to the Company three (3)
separate options (each, an “Option”) to purchase a 90% working interest in each
of Phase I, Phase II and Phase III of the Project (the working interest in Phase
I, Phase II and Phase III shall each herein be referred to as the “Working
Interest”), each such Option on the terms and subject to the conditions set
forth in this Agreement.
 
2.2        Option Payment.  In consideration of MorMeg’s grant of the Options
hereunder, the Company shall pay to MorMeg, immediately upon the execution of
this Agreement, a nonrefundable option payment (the “Option Payment”) in the
amount of fifty thousand dollars ($50,000).
 
 
 

--------------------------------------------------------------------------------

 


3.          PHASE I OF PROJECT.
 
3.1         Exercise of Option.  The Company may exercise the Option to purchase
the Working Interest in Phase I by delivering to MorMeg on or before 5:00 p.m.
CST on the 90th day following the Effective Date (the “Phase I Expiration
Date”), a written notice confirming the Company’s election to exercise the
Option to purchase the Working Interest in Phase I.  If that exercise notice is
timely delivered by the Company on or before the Phase I Expiration Date, then
MorMeg thereupon shall be obligated to convey the Working Interest in Phase I to
the Company, and the Company thereupon shall be obligated to purchase the
Working Interest in Phase I.   If that exercise notice is not timely delivered
by the Company on or before the Phase I Expiration Date, then as of 5:01 p.m.,
Central Time on the Phase I Expiration Date, the Option shall expire with
respect to all three phases, and the Company shall forfeit all further right to
the Working Interest and the Option Payment, which shall remain and be the sole
and absolute property of MorMeg.
 
3.2         Purchase Price. The purchase price for the Working Interest in Phase
I shall be the sum of (x) four hundred fifty thousand dollars ($450,000), plus
(y) the Option Payment, plus (z) one hundred thousand (100,000) shares of the
Company’s common stock (the “Shares” and, together with such $450,000 payment
and the Option Payment, the “Phase I Purchase Consideration”).  If the Company
timely exercises the Option pursuant to Section 3.1, above, then at Phase I
Closing (as defined below), the Phase I Purchase Consideration shall be paid and
issued as follows:


(a)          Issuance of Shares.  The Company shall deliver to its transfer
agent irrevocable instructions to issue the Shares to MorMeg.  As a condition of
the Company’s obligation to issue those Shares, MorMeg shall make, execute, and
deliver such documents and instruments as the Company may reasonably require in
order to memorialize the issuance of such Shares in compliance with applicable
federal and state securities laws.
 
(b)          Additional Payment. The Company shall deliver to MorMeg the
additional sum of four hundred fifty thousand dollars ($450,000) by wire
transfer of immediately available funds in accordance with wiring instructions
provided by MorMeg.
 
3.3         Phase I Closing.   The closing of the purchase and sale of the
Working Interest in Phase I (the “Phase I Closing”) shall be held at the offices
of the Company (or by delivery of closing documents and items by email,
facsimile, or overnight courier, and delivery of closing funds by wire transfer)
on the date which shall be ten (10) business days following delivery of the
Company’s exercise notice in accordance with Section 2.3, above.  At Phase I
Closing:
 
(a)          Company Deliveries.  The Company shall deliver:
 
(i)          A copy of its irrevocable instructions to its stock transfer agent
in accordance with Section 3.2(a), above;
 
(ii)         The funds due under Section 3.2(b), above in immediately available
funds by cashier’s check or wire transfer, at the option of MorMeg; and
 
(iii)        Such other documents and instruments as may be reasonably required
by MorMeg to effectuate the Phase I Closing in accordance with this Agreement.
 
 
2

--------------------------------------------------------------------------------

 


(b)          MorMeg Deliveries.  MorMeg shall deliver:
 
(i)          An Assignment of Oil and Gas lease for the Working Interest
conveying title to the Working Interest in Phase I, free and clear of all liens
and encumbrances as reasonably requested by Enerjex or otherwise agreed by the
parties in a separate writing;
 
(ii)         Such documents and instruments as the Company may reasonably
require in order to memorialize the issuance of such Shares in compliance with
applicable federal and state securities laws;
 
(iii)        Such other documents and instruments as may be reasonably necessary
to effectuate the Phase I Closing in accordance with this Agreement.
 
3.4         Phase I Ownership and Obligations of the Parties. Subject to the
Company’s exercise of the Option to purchase the Working Interest in Phase I
pursuant to the foregoing provisions of this Section 3:
 
(a)          EnerJex Capital Expenditures.  The Company shall spend at least
Seven Million Five Hundred Thousand Dollars ($7,500,000) of “Capital
Expenditures” (as such term is defined in Exhibit B attached hereto and
incorporated herein by reference) associated with Phase 1 within four (4) years
following the date of the Phase I Closing.  The Company and MorMeg agree in good
faith to reduce this amount of Capital Expenditures if, in the mutual and
reasonable opinion of the Company and MorMeg, the continuation of the
development of Phase I in the manner set forth herein is not feasible from a
commercial and economic standpoint, it being expressly agreed that such
determination shall be made by taking into consideration only the profitability
of the development of Phase I of the Project.
 
(i)          The Company shall be obligated to deliver to MorMeg a working
interest (“Reversionary Interest”) (defined in Section 3.4(d), below) in Phase I
in the event the Company fails to timely satisfy the Capital Expenditures
requirement imposed by this Section 3.4(a).
 
(ii)         For the purposes of this Agreement, the term “Capital Expenditures”
shall be defined as set forth in Exhibit B attached hereto and incorporated
herein by reference.
 
(b)          Company’s Right of First Refusal.  The Company or its assignee(s)
shall have a right of first refusal to purchase 90% of any working interest in
any oil and gas lease or leases which are located adjacent to Phase I that
MorMeg or any of its affiliates hereafter acquires (each working interest in
which the Company will have a right of refusal to purchase 90% of, in each
Phase, is herein referred to as a “ROFR Working Interest”) based on the same
terms under which MorMeg or any of its affiliates acquired the ROFR Working
Interest, subject to the terms and conditions set forth in this Section (the
“Right of First Refusal”).
 
(i)           Notice of Right of First Refusal.  MorMeg shall (a) deliver to the
Company a written notice (the “Notice”) for each ROFR Working Interest that
MorMeg or any of its affiliates acquires within 30 days of completing such
acquisition, stating: (i) the description of such ROFR Working Interest; and
(ii) the bona fide cash price or other consideration for which MorMeg or any of
its affiliates purchased the ROFR Working Interest (the “Acquisition Price”);
and (b) offer the Company or its assignee(s) the right to purchase 90% of the
ROFR Working Interest at the Acquisition Price.
 
(ii)          Exercise of Right of First Refusal.  At any time within ten (10)
business days after receipt of the Notice, the Company may, by giving written
notice to MorMeg (the “Exercise Notice”), elect to purchase 90%, but not less
than 90%, of the ROFR Working Interest.
 
 
3

--------------------------------------------------------------------------------

 


(iii)         Purchase Price.  The purchase price (“Purchase Price”) for the
ROFR Working Interest purchased by the Company or its assignee(s) under this
Section shall be equivalent to the Company’s 90% share of the aggregate
Acquisition Price, including 90% of any legal fees incurred by MorMeg associated
with such acquisition. The closing of the purchase of the ROFR Working Interest
shall occur not later than thirty (30) days after the date of actual delivery of
the Exercise Notice.  If the Acquisition Price includes consideration other than
cash the cash equivalent value of the non-cash consideration shall be determined
by MorMeg in good faith.  For the avoidance of doubt, the parties agree that the
Purchase Price for any ROFR Working Interest paid by the Company may not exceed
the purchase price paid by MorMeg or any of its affiliates to acquire such ROFR
Working Interest.
 
(iv)        Purchase Price.  Payment of the Purchase Price shall be made in
immediately available cash in any case in accordance with the Terms, within
thirty (30) days after delivery of the Exercise Notice by the Company.
 
(v)         MorMeg’s Right to Transfer.  If all of the ROFR Working Interest
proposed in a given Notice is not purchased by the Company and/or its
assignee(s) as provided in this Section, then MorMeg may sell or otherwise
transfer such ROFR Working Interest to another party at its discretion.
 
(vi)        Exception for Affiliate or Estate Planning Transfers.  Anything to
the contrary contained in this Section notwithstanding, the transfer of a ROFR
Working Interest to an affiliate of MorMeg, as well as any bona fide estate
planning transfers of the ROFR Working Interest, shall be exempt from the
provisions of this Section.  In such case, the transferee or other recipient
shall receive and hold such ROFR Working Interest so transferred subject to the
provisions of this Agreement, and there shall be no further transfer of such
ROFR Working Interest except in accordance with the terms of this Agreement. For
the avoidance of doubt, the ROFR Working Interest referenced in this Section
3.4(b)(vi) refers only to MorMeg’s or any of its affiliates’ share of such ROFR
Working Interest.
 
(vii)       Termination of Right of First Refusal.  The Right of First Refusal
shall terminate as to any specific ROFR Working Interest immediately if the
Company has not provided Mormeg with the Exercise Notice within ten (10)
business days after the Company’s receipt of the Notice.
 
(h)         Assignment of Right of First Refusal.  The Right of First Refusal
shall not be assignable by the Company without the express written consent of
MorMeg.
 
(c)          MorMeg Working Interest and Carried Interests.  MorMeg shall retain
a 10% working interest in Phase I and the Company shall pay for MorMeg’s 10%
share of Capital Expenditures associated with Phase I (“Phase I Carried
Interest”).  The Company’s obligation to pay MorMeg’s share of Capital
Expenditures shall terminate upon the earlier of (A) cumulative Capital
Expenditures associated with Phase I total $7.5 million, or (B) the Parties
mutually agree to cease development of Phase I.  MorMeg shall pay its pro rata
share (10%) of Capital Expenditures associated with Phase I at the time which
the Company pays a total of $7.5 million in Capital Expenditures.  MorMeg shall
pay its pro rata share (10%) of lease operating expenses in Phase I.
 
(d)          MorMeg Reversionary Interest.  For the purposes of this provision,
the Company shall have four (4) years from the Phase I Closing to spend $7.5
million of Capital Expenditures associated with Phase I in accordance with
Exhibit A attached hereto (the “Phase I Reversionary Interest Term”).
 
 
4

--------------------------------------------------------------------------------

 


(i)          MorMeg may earn a Reversionary Interest in Phase I at the end of
the Phase I Reversionary Interest Term, if applicable.  The maximum amount (“Max
Amount”) shall equal a 15% 8/8ths working interest.  The Max Amount shall be
reduced by 0.2% 8/8ths for every $100,000 of Capital Expenditures (the “Phase I
Reduction Amount”) the Company spends associated with Phase I during the Phase I
Reversionary Interest Term.  The Reversionary Interest shall equal the Max
Amount minus the Phase I Reduction Amount.  Per this equation, the Reversionary
Interest shall equal 0.0% if the cumulative Capital Expenditures associated with
Phase I is equal to or exceeds $7.5 million at the time of expiration of the
Phase I Reversionary Interest Term.  No additional working interest will be
assigned to MorMeg if the Reversionary Interest is equal to 0.0%.
 
(ii)         Solely for purposes of illustrating the foregoing by example,
assume that $3 million of Capital Expenditures are incurred associated with
Phase I during the Phase I Reversionary Interest Term.  At the expiration of the
Phase I Reversionary Interest Term, the Reversionary Interest shall be
calculated as follows: $3 million CAPEX/$100,000 = 30; 30 x 0.20% = 6.0% 8/8ths
Phase I Reduction Amount.  The Reversionary Interest shall equal 9.0% in this
example.  15.0% (Max Amount) minus 6.0% (Phase I Reduction Amount) = 9.0%
Reversionary Interest assigned to MorMeg).
 
(e)          MorMeg After Payout ORRI Assignment.  The Parties agree that MorMeg
shall be assigned a 5.0% (8/8ths) Overriding Royalty Interest (“ORRI”) in Phase
I once the Company receives 100% return of (i) the amount of Phase I Capital
Expenditures actually made by the Company, (ii) the $50,000 Option Payment, and
(iii) the $450,000 cash payment pursuant to Section 3.2(b), above (“Phase I
Payout”). Phase I Payout shall be defined as the point in time, following the
expiration of the Phase I Reversionary Interest Term, that pre-tax cash flow net
to the Company from Phase I totals the sum of the Capital Expenditures.  The
Company shall calculate and make the required ORRI payment on a monthly basis
commencing after expiration of the Phase I Reversionary Interest Term.
 
4.           PHASE II OF PROJECT
 
4.1         EnerJex Option to Purchase Phase II Leasehold.  The Company may
exercise the Option to purchase the Working Interest in Phase II only if:
 
(a)          Phase I Option Exercised.  The Company shall have exercised the
Option to purchase the Working Interest in Phase I pursuant to Section 3, above
and shall have fully satisfied its obligations to purchase the Phase I Working
Interest;
 
(b)          Phase I Capital Expenditures.  Either (i) the Company shall have
satisfied the requirement for Capital Expenditures with respect to Phase I in
accordance with Section 3.4(a), above, or (ii) the Company and MorMeg shall have
agreed to cease further development of Phase I (the earlier to occur of (i) or
(ii) shall represent the “Phase I Completion Date”); and


(c)          Exercise Notice. The Company delivers to MorMeg, within 30 days of
the Phase I Completion Date, a written notice confirming its election to
exercise the Option to purchase the Working Interest in Phase II.


(i)          Notwithstanding the foregoing, (A) the parties may mutually agree
to extend the Option for the Working Interest in Phase II  at anytime; and (B)
MorMeg shall agree to extend the term of the Option for the Working Interest in
Phase II if, during the above-described 30-day period, the NYMEX 12-month strip
prices for oil are less than $65 per barrel; provided, however, the extension
period shall not exceed 180 days after the end of the above-described 30-day
period.
 
 
5

--------------------------------------------------------------------------------

 


4.2         Purchase Price.  The purchase price for the Working Interest in
Phase II shall be One Hundred Thousand Dollars ($100,000) (“Phase II Purchase
Consideration”).
 
4.3         Phase II Closing.   The closing of the purchase and sale of the
Working Interest in Phase II (the “Phase II Closing”) shall be held at the
offices of the Company (or by delivery of closing documents and items by email,
facsimile, or overnight courier, and delivery of closing funds by wire transfer)
on a mutually acceptable date within three (3) business days following delivery
of the Company’s exercise notice in accordance with Section 4.1(c), above.    At
the Phase II Closing:
 
(a)          Company Deliveries.  The Company shall deliver:
 
(i)          The purchase price due under Section 4.2, above; and
 
(ii)         Such other documents and instruments as may be reasonably necessary
to effectuate the Phase II Closing in accordance with this Agreement.
 
(b)          MorMeg Deliveries.  MorMeg shall deliver:
 
(i)          An Assignment of Oil and Gas Lease for the Working Interest
conveying title to the Working Interest in Phase II, free and clear of all liens
and encumbrances as reasonably requested by Enerjex or otherwise agreed by the
parties in a separate writing; and
 
(ii)         Such other documents and instruments as may be reasonably necessary
to effectuate the Phase II Closing in accordance with this Agreement.
 
4.4         Phase II Ownership Obligations.   Subject to the Company’s exercise
of its Option to purchase the Working Interest in Phase II:


(a)          EnerJex Capital Expenditures.  The Company shall spend at least
Three Million Dollars ($3,000,000) of “Capital Expenditures” (as defined in
Section 4.4(a)(ii), below) associated with Phase II within three (3) years
following the exercise of the Option to purchase the Working Interest in Phase
II, all in accordance with Exhibit A attached hereto.


(i)          MorMeg shall earn a Reversionary Interest (defined in Section
4.4(e), below) in Phase II in the event the Company fails to satisfy the Capital
Expenditures requirement contained in this Section 4.4(a).


(ii)         For purposes of Section 4, the term “Capital Expenditures” shall
mean and include (i) all Capital Expenditures (as defined in Section 3.4(a)(ii),
above).
 
(b)          EnerJex Right of First Refusal on Lease Purchases.  MorMeg hereby
grants to the Company a right of first refusal to purchase 90% of any working
interest in any oil and gas lease(s) which are located adjacent to Phase II that
MorMeg or any of its affiliates hereafter acquires, such right of first refusal
to be exercised in accordance with the provisions of Section 3.4(b) hereof.
 
(c)          MorMeg Working Interest and Carried Interests.  MorMeg shall retain
a 10% working interest Phase II and the Company shall carry MorMeg’s 10% working
interest (“Phase II Carried Interest”) on all Capital Expenditures on Phase
II.  The Phase II Carried Interest shall terminate at the earlier of (A)
cumulative Capital Expenditures on Phase II total $3.0 million, or (B) the
Parties mutually agree to cease development of Phase II.  MorMeg shall pay its
pro rata share (10%) of Capital Expenditures upon termination of the Phase II
Carried Interest.  MorMeg shall pay its pro rata share (10%) of lease operating
expenses in Phase II.
 
 
6

--------------------------------------------------------------------------------

 


(d)          MorMeg Reversionary Interest.  For the purposes of this provision,
the Company shall have three (3) years from the execution date of its option to
purchase the Phase II Working Interest to spend $3 million of Capital
Expenditures associated with Phase II (the “Phase II Reversionary Interest
Term”).


(i)          MorMeg shall earn a Reversionary Interest in Phase II at the end of
the Phase II Reversionary Interest Term, if applicable.  The Max Amount shall
equal a 15% 8/8ths working interest.  The Max Amount shall be reduced 0.5%
8/8ths for every $100,000 of Capital Expenditures (the “Phase II Reduction
Amount”) the Company spends associated with Phase II during the Phase II
Reversionary Interest Term.  The Reversionary Interest shall equal the Max
Amount minus the Phase II Reduction Amount.  Per this equation, the Reversionary
Interest shall equal 0.0% if the Company’s cumulative Capital Expenditures is
equal to or exceeds $3 million at the time of expiration of the Phase II
Reversionary Interest Term.  No additional working interest will be assigned to
MorMeg if the Reversionary Interest is equal to 0.0%.
 
(ii)         Solely for purposes of illustrating the foregoing by example,
assume that the Company invests $2 million of Capital Expenditures in the
Project prior to the expiration of the Phase II Reversionary Interest Term.  At
the expiration of the Phase II Reversionary Interest Term, the Reversionary
Interest shall be calculated as follows: $2 million CAPEX/$100,000 = 20; 20 x
0.50% = 10.0% 8/8ths Phase II Reduction Amount.  The Reversionary Interest shall
equal 5.0% in this example.  15.0% (Max Amount) minus 10.0% (Phase II Reduction
Amount) = 5.0% Reversionary Interest assigned to MorMeg).  
 
(e)          MorMeg After Payout ORRI Assignment.  The Parties agree that MorMeg
shall be assigned a 5.0% (8/8ths) Overriding Royalty Interest in Phase II once
the Company receives 100% return of (i) the amount of Phase II Capital
Expenditures actually made by the company, and (ii) the Phase II Purchase
Consideration (“Phase II Payout”).  Phase II Payout shall be defined as the
point in time, following the expiration of the Phase II Reversionary Interest
Term, that pre-tax cash flow net to the Company from Phase II totals the sum of
(i) cumulative Capital Expenditures spent on Phase II, plus (ii) the Phase II
Purchase Consideration.  The Company shall calculate the outstanding payout
balance on a monthly basis upon expiration of the Phase II Reversionary Interest
Term.


5.           PHASE III OF PROJECT
 
5.1         EnerJex Option to Purchase Phase III Leasehold.  The Company may
exercise the Option to purchase the Working Interest in Phase III only if:
 
(a)          Phase I and II Options Exercised.  The Company shall have exercised
the Options to purchase the Working Interest in Phase I and Phase II pursuant to
Sections 3 and 4, above;
 
(b)          Phase II Capital Expenditures.  Either (i) the Company shall have
satisfied the requirement for Capital Expenditures with respect to Phase II in
accordance with Section 4.4(a), above, or (ii) the Company and MorMeg shall have
agreed to cease further development of Phase II (the earlier to occur of (i) or
(ii) shall represent the “Phase II Completion Date”) ; and


(c)          Exercise Notice. The Company delivers to MorMeg, within 30 days of
the Phase II Completion Date, a written notice confirming its election to
exercise the Option to purchase the Working Interest in Phase III.
 
 
7

--------------------------------------------------------------------------------

 


(i)          Notwithstanding the foregoing, (A) the Parties may mutually agree
to extend this option date at anytime; and (B) MorMeg shall agree to extend the
term of the Option for the Working Interest in Phase III if, during the
above-described 30-day period, the NYMEX 12-month strip prices for oil are less
than $65 per barrel; provided, however, the extension period shall not exceed
180 days after the initial 30 day option period.


5.2         Purchase Price.  The purchase price for the Working Interest in
Phase II shall be One Hundred Thousand Dollars ($100,000) (the “Phase III
Purchase Consideration”).
 
5.3         Phase III Closing.   The closing of the purchase and sale of the
Working Interest in Phase III (the “Phase III Closing”) shall be held at the
offices of the Company (or by delivery of closing documents and items by email,
facsimile, or overnight courier, and delivery of closing funds by wire transfer)
on a mutually acceptable date within three (3) business days following delivery
of the Company’s exercise notice in accordance with Section 4.1(c), above.  At
the Phase III Closing:
 
(a)          Company Deliveries.  The Company shall deliver:
 
(i)          The purchase price due under Section 5.2, above; and
 
(ii)         Such other documents and instruments as may be reasonably necessary
to effectuate the Phase III Closing in accordance with this Agreement.
 
(b)          MorMeg Deliveries.  MorMeg shall deliver:
 
(i)          An Assignment of Oil and Gas Lease for the Working Interest
conveying title to the Working Interest in Phase III, free and clear of all
liens and encumbrances as reasonably requested by Enerjex or otherwise agreed by
the parties in a separate writing; and
 
(ii)         Such other documents and instruments as may be reasonably necessary
to effectuate the Phase III Closing in accordance with this Agreement.
 
5.4         Ownership Obligations.  Subject to the Company’s exercise of its
Option to purchase the Working Interest in Phase III:


(a)          EnerJex Capital Expenditures.  The Company shall spend at least Two
Million Dollars ($2,000,000) of “Capital Expenditures” (as defined in Section
5.4(a)(ii), below) associated with Phase III within three (3) years following
the exercise of the Option to purchase the Working Interest in Phase III, all in
accordance with Exhibit A attached hereto.


(i)          MorMeg shall earn a Reversionary Interest (defined in Section
5.4(e), below) in Phase III in the event the Company fails to satisfy the
Capital Expenditures requirement contained in this Section 5.4(a).


(ii)         For purposes of Section 5, the term “Capital Expenditures” shall
mean and include all Capital Expenditures (as defined in Section 3.4(a)(ii),
above).
 
(b)          EnerJex Right of First Refusal on Lease Purchases.  MorMeg hereby
grants to the Company a right of first refusal to purchase 90% of any working
interest in any oil and gas lease(s) which are located adjacent to Phase III
that MorMeg or any of its affiliates hereafter acquires, such right of first
refusal to be exercised in accordance with the provisions of Section 3.4(b)
hereof.
 
 
8

--------------------------------------------------------------------------------

 


(c)          MorMeg Working Interest and Carried Interests.  MorMeg shall retain
a 10% working interest in Phase III and the Company shall carry MorMeg’s 10%
working interest (“Phase II Carried Interest”) on all Capital Expenditures on
Phase III.  The Phase III Carried Interest shall terminate at the earlier of (A)
cumulative Capital Expenditures on Phase III totals $2.0 million, or (B) the
Parties mutually agree to cease development of Phase III.  MorMeg shall pay its
pro rata share (10%) of Capital Expenditures upon termination of the Phase III
Carried Interest.  MorMeg shall pay its pro rata share (10%) of lease operating
expenses in Phase III.


(d)          MorMeg Reversionary Interest.  For the purposes of this provision,
the Company shall have three (3) years from the execution date of its option to
purchase Phase III to spend $2 million of Capital Expenditures associated with
Phase III (the “Phase III Reversionary Interest Term”).


(i)          MorMeg shall earn a Reversionary Interest in Phase III at the end
of the Phase III Reversionary Interest Term, if applicable.  The Max Amount
shall equal a 15% 8/8ths working interest.  The Max Amount shall be reduced
0.75% 8/8ths for every $100,000 of Capital Expenditures (the “Phase III
Reduction Amount”) the Company spends associated with Phase III during the Phase
III Reversionary Interest Term.  The Reversionary Interest shall equal the Max
Amount minus the Phase III Reduction Amount.  Per this equation, the
Reversionary Interest shall equal 0.0% if the Company’s cumulative Capital
Expenditures is equal to or exceeds $2 million at the time of expiration of the
Phase III Reversionary Interest Term.  No additional working interest will be
assigned to MorMeg if the Reversionary Interest is equal to 0.0%.


(ii)         Solely for purposes of illustrating the foregoing by example,
assume that the Company invests $1 million of Capital Expenditures in the
Project prior to the expiration of the Phase III Reversionary Interest Term.  At
the expiration of the Phase III Reversionary Interest Term, the Reversionary
Interest shall be calculated as follows: $1 million CAPEX/$100,000 = 10; 10 x
0.75% = 7.5% 8/8ths Phase III Reduction Amount.  The Reversionary Interest shall
equal 7.5% in this example.  15.0% (Max Amount) minus 7.5% (Phase III Reduction
Amount) = 7.5% Reversionary Interest assigned to MorMeg).  


(e)          MorMeg After Payout ORRI Assignment.  The Parties agree that MorMeg
shall be assigned a 5.0% (8/8ths) Overriding Royalty Interest in Phase III once
the Company receives a 100% return of (i) the amount of Phase III Capital
Expenditures actually made by the Company, and (ii) the Phase III Purchase
Consideration (“Phase III Payout”).  Phase III Payout shall be defined as the
point in time, following the expiration of the Phase III Reversionary Interest
Term, that pre-tax cash flow net to the Company from Phase III totals the sum of
(i) cumulative Capital Expenditures spent on Phase III, plus (ii) the Phase III
Purchase Consideration.  The Company shall calculate the outstanding payout
balance on a monthly basis upon expiration of the Phase III Reversionary
Interest Term.
 
6.           Mormeg’s Option to Re-Acquire Working Interests.
 
(a)          Grant of Option.  In the event of a “Termination Event” (as
hereinafter defined), the Company hereby grants to MorMeg the option (the
“Repurchase Option”) to purchase, in whole but not in part, any and all working
interests acquired by the Company hereunder in each of Phase I, Phase II and
Phase II of the Project (such working interests herein referred to as the
“Repurchased Working Interest”).  “Termination Event” shall be deemed to occur
in any of the following instances:  (i) the breach or default by the Company of
any of its obligations under this Agreement or the Joint Operating Agreement, so
long as MorMeg has notified the Company of any such breach and provided the
company with a period of thirty (30) days to cure or remedy such breach; (ii)
the termination without good cause of Haas as the operator under the Joint
Operating Agreement; (iii) the failure by the Company to meet the specified
Capital Expenditures for each phase (for the avoidance of doubt, the specified
Capital Expenditures are $7.5 million for Phase I, $3 million for Phase II, and
$2 million for Phase III), or (iv) if the Company elects or fails to exercise
any or all of the options granted hereunder by MorMeg.
 
 
9

--------------------------------------------------------------------------------

 


(b)          Exercise of Option.  MorMeg may exercise the Repurchase Option by
delivering to the Company on or before 5:00 p.m. CST on the 90th day following
the Termination Event (the “Repurchase Option Expiration Date”), a written
notice confirming MorMeg’s election to exercise the Repurchase Option to
purchase the Repurchased Working Interest.  If that exercise notice is timely
delivered by MorMeg on or before the Repurchase Option Expiration Date, then the
Company thereupon shall be obligated to convey the Repurchased Working Interest
to MorMeg, and MorMeg thereupon shall be obligated to purchase the Repurchased
Working Interest.   If that exercise notice is not timely delivered to the
Company on or before the Repurchase Option Expiration Date, then as of 12:01
a.m., Central Time on the day immediately subsequent to the Repurchase Option
Expiration Date, the Option shall expire and MorMeg shall forfeit all further
right to the Repurchase Option, which shall remain and be the sole and absolute
property of the Company.
 
(c)          Purchase Price.  The purchase price for the Repurchased Working
Interest shall be the fair market value of the Repurchased Working Interest
which shall be determined by a qualified appraiser agreed to by the Company and
MorMeg.  In the event that the Company and MorMeg cannot agree on the
appointment of a qualified appraiser, then each of them shall appoint a
qualified appraiser who in turn shall appoint the qualified appraiser who shall
make the determination of the fair market value of the Repurchased Working
Interest in good faith consistent with arms-length transactions occurring in the
industry at that time.  The purchase price for the Repurchased Working Interest
shall be paid in cash at the time of closing.  At the closing, the Company shall
deliver an Assignment of Oil and Gas Lease for the Repurchased Working Interest
conveying title to the Repurchased Working Interest free and clear of all liens
and encumbrances, together with such other documents and instruments as may be
reasonably necessary or required by MorMeg to effectuate the closing of the
acquisition of the Repurchased Working Interest by MorMeg hereunder.
 
7.           Investment Representations.  In consideration of the agreement of
the Company to issue 100,000 Shares of its common stock as further described in
Section 3.2(a), above, each entity comprising “MorMeg” hereunder (each, a
“Purchaser”) represents and warrants to the Company that:
 
7.1        Authorization.  Such Purchaser has full limited liability company
power and authority to enter into this Agreement and all limited liability
company action on the part of such Purchaser, its officers, directors, managers
or partners necessary for the purchase of the Shares has been taken, and this
Agreement constitutes the legally binding and valid obligation of such
Purchaser, enforceable against such Purchaser in accordance with its terms,
except (i) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies, and (iii) to the extent that the indemnification provisions contained
in the Rights Agreements may be limited by applicable federal or state
securities laws.
 
7.2         Brokers and Finders. Such Purchaser has not retained any investment
banker, broker or finder in connection with the transactions contemplated by
this Agreement.
 
 
10

--------------------------------------------------------------------------------

 


7.3         Purchase Entirely for Own Account. This Agreement is made with such
Purchaser in reliance upon such Purchaser’s representation to the Company, which
by such Purchaser’s execution of this Agreement such Purchaser hereby confirms,
that the Shares to be received by such Purchaser will be acquired for investment
for such Purchaser’s own account, not as a nominee or agent, and not with a view
to the sale or distribution of any part thereof, and that such Purchaser has no
present intention of selling, granting any participation in, or otherwise
distributing the same.  By executing this Agreement, such Purchaser further
represents that it has no contract, undertaking, agreement or arrangement with
any Person to sell, transfer or grant participation to such Person or to any
third Person, with respect to any of the Shares.
 
7.4         Restricted Securities. Such Purchaser understands and acknowledges
that the offering of the Shares pursuant to this Agreement will not be
registered under the Securities Act on the grounds that the offering and sale of
securities contemplated by this Agreement are exempt from registration pursuant
to Section 4(2) of the Securities Act, and that the Company’s reliance upon such
exemption is predicated, in part, upon such Purchaser’s representations set
forth in this Agreement.
 
7.5         Limitations on Disposition.  In no event will such Purchaser dispose
of any of its Units (other than pursuant to an effective registration statement
under the Act or pursuant to Rule 144 promulgated by the United States
Securities and Exchange Commission (the “Commission”) under the Securities Act
(“Rule 144”) or any similar or analogous rule), unless and until (i) such
Purchaser shall have notified the Company of the proposed disposition and shall
have furnished the Company with a statement of the circumstances surrounding the
proposed disposition, and (ii) if reasonably requested by the Company, such
Purchaser shall have furnished the Company with an opinion of counsel
satisfactory in form and substance to the Company and the Company’s counsel to
the effect that (x) such disposition will not require registration under the
Securities Act and (y) appropriate action necessary for compliance with the
Securities Act and any applicable state, local or foreign law has been taken.
 
7.6         Investment Experience and Disclosure of Information. Such Purchaser
(i) has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of its prospective investment in the
Shares; and (ii) is able to bear the economic risk of its investment and to hold
the Shares for an indefinite period of time.
 
7.7         Accredited Investor. Purchaser is an “accredited investor,” as such
term is defined for purposes of Regulation D promulgated by the United States
Securities and Exchange Commission.
 
8.           Confidential Information and Indemnification.
 
8.1         Third-Party Confidential Information.  Each of the Parties hereto
acknowledges that neither of the Parties hereto desires to obtain improperly any
proprietary or confidential information owned by any company or other person
with whom either of them now has or heretofore has had a consulting engagement
or employment relationship, and therefore agrees that (a) Neither party shall
bring to the other or share with any employee or other representative of the
other party any written, electronic, or other materials containing any
confidential information belonging to any such current or former employer or
other person, and (b) Neither party shall provide any such information in any
other form to the other (or any representative of the other party) in violation
of any agreements or any other obligations that either party may owe to any
other persons.
 
8.2         Company Confidential Information.   Each of the Parties hereto (the
“Releasing Party”)  covenants and agrees that except with the prior express
written consent of the other party hereto (the “Disclosing Party”), the
Releasing Party (a) shall keep secret and confidential, and shall hold in
strictest confidence and trust, all confidential and proprietary information of
the Disclosing Party disclosed to or otherwise acquired by the Releasing Party,
and (b) shall not, either directly or indirectly, (i) disclose such confidential
and proprietary information to any third party, or (ii) use (or permit any other
person to use) any such confidential and proprietary information for any purpose
other than evaluating whether to enter into a business relationship with the
Disclosing Party. It is hereby acknowledged that the Company is publicly traded,
and should this Agreement be executed by the Company and MorMeg, the Company is
permitted to publicly disclose information related to the Agreement and the
Project at its discretion.
 
 
11

--------------------------------------------------------------------------------

 


9.           MISCELLANEOUS
 
9.1         Notices.  All notices permitted or required by this Agreement shall
be in writing, and shall be deemed to have been delivered and received (a) when
personally delivered, (b) on the third (3rd) business day after the date on
which deposited in the United States mail, postage prepaid, certified or
registered mail, return receipt requested, (c) on the date on which transmitted
by facsimile, email, or other electronic means producing a tangible receipt
evidencing a successful transmission , or (d) on the next business day after the
day on which deposited with a regulated public carrier (e.g., Federal Express),
freight prepaid, addressed to the party for whom intended at the address,
facsimile number, or email address set forth on the signature page of this
Agreement, or such other address, facsimile number, or email address, notice of
which has been delivered in a manner permitted by this Section 8.1.  For the
avoidance of doubt, the Parties acknowledge that the Joint Operating Agreement
specifically defines operational notice requirements for notices permitted or
required to be delivered thereunder, and agree that all such notices permitted
or required to be delivered under that Joint Operating Agreement shall be
governed by the terms of that Joint Operating Agreement and not by this Section
8.1.
 
9.2         Further Assurances. Each party agrees, upon the request of the other
party, to make, execute, and deliver such additional documents, and to take such
additional actions, as may be reasonably necessary to effectuate the purposes of
this Agreement.  Without limiting the generality of the foregoing, the Company
agrees to deliver and make available to MorMeg all information, documents and
materials requested by MorMeg which are reasonably necessary or appropriate to
establish compliance with the Company’s payment obligations hereunder and to
otherwise support the Company’s calculations required under this Agreement.
 
9.3         Severability.  If at any time any provision of this Agreement is or
becomes illegal, invalid or unenforceable in any respect under the law of any
jurisdiction, neither the legality, validity or enforceability of the remaining
provisions hereof nor the legality, validity, or enforceability of such
provision under the law of any other jurisdiction will in any way be affected or
impaired thereby, and the remainder of the provisions of this Agreement will
remain in full force and effect.
 
9.4         Assignment.  Neither party may assign this Agreement or any rights
hereunder, whether by operation of law or otherwise, without the prior written
consent of the other party, except that the Company may assign this Agreement,
with prior notice but without MorMeg’s written consent, to a party with whom the
Company or EnerJex merges or consolidates or to whom the Company or EnerJex
sells substantially all or substantially all of its assets relating to this
Agreement, so long as such assignee agrees to be bound by all provisions of this
Agreement applicable to the Company, and has the financial capacity to satisfy
the Company’s obligations hereunder.  Any attempted or purported assignment or
delegation by either Party in violation of this Section 5.4 will be null and
void.
 
9.5         Force Majeure.  Any delay in or failure of performance by either
Party under this Agreement (other than failure to pay amounts owed) will not be
considered a breach of this Agreement and will be excused to the extent caused
by any occurrence beyond the reasonable control of such Party, including but not
limited to fires, floods, epidemics, famines, earthquakes, hurricanes and other
natural disasters or acts of God; regulation or acts of any civilian or military
authority or act of any self-regulatory authority; wars, terrorism, riots, civil
unrest, sabotage, or theft or other criminal acts of third Parties; failure of
electronic or mechanical equipment; and fluctuations in or failures of electric
power, heat, light, telecommunications and shortages of relied-upon services or
supplies.
 
 
12

--------------------------------------------------------------------------------

 


9.6         Waiver and Modifications.  All waivers must be in writing.  Any
waiver of or failure to enforce a provision of this Agreement on one occasion
will not be deemed a waiver of any other provision or such provision on any
other occasion.
 
9.7         Attorneys’ Fees.  If any action is commenced to construe this
Agreement or to enforce any of the rights and duties created herein, then the
party prevailing in that action shall be entitled to recover its costs and
reasonable attorneys’ fees in that action, as well as all costs and fees of
enforcing any judgment entered therein.
 
9.8         Governing Law.  This Agreement shall be governed by and construed in
accordance with applicable provisions of Kansas law (other than its
conflict-of-law principles), and each party hereby consents to the jurisdiction
of the courts of the State of Kansas for purposes of all actions commenced to
construe or enforce this Agreement.
 
9.9         Arbitration.  Unless the relief sought requires the exercise of the
equity powers of a court of competent jurisdiction, any dispute arising in
connection with the interpretation or enforcement of the provisions of this
Agreement, or the application or validity thereof, shall be submitted to
arbitration by one (1) arbitrator with at least 10 years’ experience with oil
and gas business transactions.  Such arbitration proceedings shall be held in
Overland Park, Kansas, in accordance with the rules then obtaining of the
American Arbitration Association.  This agreement to arbitrate shall be
specifically enforceable.  Any award rendered in any such arbitration
proceedings shall be final and binding on each of the Parties hereto, and
judgment may be entered thereon in any court of competent jurisdiction.  The
arbitrator shall have discretion to award the costs and fees of the arbitration
in such manner as the arbitrator determines to be appropriate.
 
9.10       Complete Agreement; Amendments. This Agreement and the Joint
Operating Agreement (a) contain the entire agreement and understanding between
the Parties regarding the subject matter hereof, and supersedes and replace all
prior and contemporaneous agreements and understandings, whether oral or
written, concerning Operator’s engagement by the Company to provide the Services
described herein, and (b) shall not be modified or amended, except by a written
instrument executed after the Effective Date hereof by the party sought to be
charged with such amendment or modification.
 
9.11       Counterparts; Electronic Signatures. This Agreement may be executed
in counterparts, each of which shall be deemed an original and both of which,
taken together, shall be one and the same instrument, binding on each
signatory.  A copy of this Agreement that is executed by a party and transmitted
by that party to the other party by facsimile or email shall be binding on the
signatory to the same extent as a copy hereof containing the signatory’s
original signature.
 
In Witness Whereof, the Parties hereto have executed this Agreement, effective
as of the date set forth above.


“Company:”
 
“MorMeg:”
     
EnerJex Resources, Inc., a Nevada corporation
 
MorMeg, LLC, a Kansas limited liability company
     
By
   
By
   
Name & title:
   
Name & title:
           
Date
 
Date

 
 
13

--------------------------------------------------------------------------------

 


Address and Facsimile No. for Notices:
 
Address and Facsimile No. for Notices:
     
EnerJex Resources, Inc.
 
MorMeg, LLC
c/o Black Sable Energy, LLC
 
Attn: Mark Haas, Managing Member
123 Evans Avenue
 
800 West 47th Street, Suite 716
San Antonio, Texas 78209
 
Kansas City, Missouri 64112
     
Facsimile No.:  (210) ___________________
 
Facsimile No.:  (816) 753-0140
Email:  robert.watson@blacksableenergy.com
 
Email:  mark@haaspetroleum.com
         
With Copies to:
         
Vincent Fontg & Hansen LLC
   
Attn:   Ricardo E. Fontg, Esq.
   
330 West 47th Street, Suite 250
   
Kansas City, Missouri 64112
         
Facsimile No.: (816) 421-5480
   
Email: rfontg@vfhllc.com

 
 
14

--------------------------------------------------------------------------------

 


EXHIBIT A
SCHEDULE OF COMMITMENTS TO MAKE CAPITAL EXPENDITURES


The Company agrees to spend a minimum of $1,000,000 in Capital Expenditures
(whether under Section 3, 4 or 5 under this Agreement) during each twelve (12)
month period following the Phase I Closing (the “Minimum Investment
Requirement”) until either (i) the specified Capital Expenditures are met for
each phase (for the avoidance of doubt, the specified Capital Expenditures are
$7.5 million for Phase I, $3 million for Phase II, and $2 million for Phase
III), or (ii) the Parties have mutually agreed to cease development of any and
every phase in which the specified Capital Expenditures have not  been met.  If
at any time the Company is not in compliance with the Minimum Investment
Requirement, then in addition to any other rights or remedies afforded in the
Agreement, the allotted time period to fulfill the specified Capital
Expenditures for that particular phase will immediately cease and MorMeg will
immediately be assigned the Reversionary Interest associated with that
particular phase.


Notwithstanding the foregoing annual commitments by the Company, (A) the Parties
may mutually agree to extend the timing for making the specified Capital
Expenditures hereunder at anytime by mutual written agreement; and (B) MorMeg
shall agree to extend the timing of making the specified Capital Expenditures
hereunder if the NYMEX 12-month strip prices for oil are less than $65 per
barrel; provided, however, the extension period shall not exceed one year in
such event.
 
 
15

--------------------------------------------------------------------------------

 


EXHIBIT B
DEFINITION OF CAPITAL EXPENDITURES


The term “Capital Expenditures” shall only include the following items:


 
1.
Drilling Operations

 
All costs associated with services and equipment required to drill new wellbores
(either injector wellbores or producer wellbores).  Such costs shall include all
drilling rig costs, fuel, cement services, bits, drilling mud, drill site
preparation, rig mobilization, surface casing, well logs or other well
evaluation services, surface damages paid to surface owners, and any other costs
incurred as a direct result of drilling a well to completion depth and
evaluating the well as a producer / injector.
 
 
2.
Completion Operations

 
All costs associated with services and equipment required to complete new
wellbores as either an injector wellbore or a producer wellbore.  Such costs
shall include completion rig costs, swabbing services, fuel, cement services,
drill site location work, casing pipe, tubing pipe, pump rods, downhole pumps,
pumpjacks, wellhead equipment, acidizing, artificial stimulation services,
production testing, and any other costs incurred as a direct result of
completing an injector wellbore or producing wellbore as an active well.


 
3.
Leasehold and Infrastructure Expenses

 
All costs associated with developing the leasehold with the goal of producing
oil and/or gas.  Such costs shall include roustabout services, laying injection
lines, laying production lines, the cost of line pipe and all associated
connection equipment, road construction, fence maintenance, surface
improvements, and any other costs incurred as a direct result of constructing
infrastructure that will be used to produce oil and/or gas from the leased
premises.


 
4.
Equipment, Tank Battery, Injection Facilities

 
All costs associated with the construction of surface facilities.  Such costs
shall include tank battery construction, the cost of all surface equipment, gun
barrels, oil storage tanks, water storage tanks, all line pipe and connection
equipment required to “plumb” in the tank battery facilities, and all
miscellaneous equipment and services associated with tank battery
construction.  Such costs shall also include all costs incurred with the
construction of water injection facilities, including water disposal wells,
water supply wells, injection line pipe, water shed materials and construction,
injection volume gauges, pressure gauges, and all miscellaneous equipment
associated with injection facility construction.
 
 
16

--------------------------------------------------------------------------------

 
 